Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Examiner acknowledges the reply filed on 4/18/2022 in which claim claims 1-2, 5, 6, 17, 19, 21, 24, 25 and 36 have been amended. Claims 7, 12, 18, 26, 37 and 55 are cancelled. Claims 50-54 and 56-57 have been withdrawn. Claims 7, 9, 12, 18, 26, 28-29 and 37 are cancelled.  Currently claims 1-6, 8, 10, 11, 13-17, 19-25, 27, 30-36 and 38-49 are pending for examination in this application. 

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8, 10, 11, 13-17, 19-25, 27, 30-36 and 38-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 19 and 38 recite “a particle filter arranged to filter particulates from the electrodes and a scavenger passing through the second wall”. [0047] of applicant’s disclosure states “the scavenger 222 may be arranged adjacent to the second wall 208.” There is no support in the originally filed disclosure for a scavenger that passes through the second wall.
Claim 2-6, 8, 10, 11-17, 20-25, 27, 30-36 and 39-49 are rejected due to their dependency on claims 1, 19 or 38.
Claims 4, 23, 41 recite a volume sufficiently small so as to ensure “instantaneous delivery”. There is no support for instantaneous delivery in applicant’s originally filed disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, 11, 13-17, 19-25, 27, 30-36 and 38-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “two or more electrodes” in line 5, and subsequently refers to “the electrodes” making it unclear which electrodes applicant is referring to. For example, is it only a subset of the “two or more electrodes” or all of the “two or more electrodes”. For purposes of examination, “the electrodes” has been interpreted as “the two or more electrodes”. The examiner notes “the electrodes” is present throughout the dependent claims (claims 2, 5, 6, 17) and also needs to be addressed.
Claim 2-6, 8, 10, 11-17 are rejected due to their dependency on claim 1. 
Claim 19 recites “two or more electrodes” in line 5, and subsequently refers to “the electrodes” making it unclear which electrodes applicant is referring to. For example, is it only a subset of the “two or more electrodes” or all of the “two or more electrodes”. For purposes of examination, “the electrodes” has been interpreted as “the two or more electrodes”. The examiner notes “the electrodes” is present throughout the dependent claims (claims 21, 24, 25, 36) and also needs to be addressed.
Claim 19 recites “the insulate” in line 4. There is a lack of antecedent basis for this claimed limitation. For purposes of examination, it has been interpreted as “the insulator”. 
Claims 20-25, 27, 30-36 are rejected due to their dependency on claim 19. 
Claim 38 recites “two or more electrodes” in line 5, and subsequently refers to “the electrodes” making it unclear which electrodes applicant is referring to. For example, is it only a subset of the “two or more electrodes” or all of the “two or more electrodes”. For purposes of examination, “the electrodes” has been interpreted as “the two or more electrodes”. The examiner notes “the electrodes” is present throughout the dependent claims (claims 39, 42) and also needs to be addressed.
Claims 39-49 are rejected due to their dependency on claim 38. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19, 24 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1)
Regarding claim 19, Montgomery discloses:
An apparatus for generating nitric oxide (figure 2) comprising: 
a housing (housing of 50) including a first wall (wall where 62 is located on 50) having an aperture (62) formed therein to provide access to a recess (recess of 1) and a second wall permitting gas flow therethrough (wall where 76 is placed as shown in figure 2); 
an insulator (22,14) arranged in the recess (see figure 1), wherein the insulator defines a cavity (the internal void of 22 14, where 20, 12 are placed);
a reaction chamber defined by a volume between the housing and the insulator (see figure 1); 
two or more electrodes (12, 20) arranged within the insulator (see figure 1) so that each of the electrodes abuts a surface of the insulator that defines the cavity (as shown in figure 1), and wherein the surfaces of the insulator that the electrodes abut are spaced to define a spark gap between the electrodes (the surface of 22 is spaced from that of 14 as shown in figure 1, which defines the spark gap between 20, 12).
a power supply (100) connected to the pair of electrodes to energize the pair of electrodes to induce a chemical reaction within the recess that generates nitric oxide [0067] [0073]; 
a scavenger (78) passing through the second wall (connected to second wall at 76, see figure 2); 
the scavenger (78) to control an amount of undesired byproducts from the chemical reaction induced by operation of the pair of electrodes [0070]; 
a controller (60) in communication with the power supply and configured to selectively energize the pair of electrodes to achieve one or more electric discharges between the electrodes to generate the nitric oxide within the housing [0073]; and 
wherein the second wall is dimensioned to engage a breathing tube (at least via 78) and the reaction chamber is configured to direct the nitric oxide toward the second wall and into the breathing tube [0087] [0091]-[0092]. 
Montgomery does not explicitly disclose wherein the particle particulates from the electrodes; or wherein the scavenger is arranged proximate to the particle filter. 
However, Zapol discloses NO generation for inspiration (abstract) and thus is analogous art and teaches that it is known to include filters which filter particulates from the electrodes that generate NO (page 10, lines 8-13 “particulate matter or vapor” similar to applicant’s particles/vapors as set forth in [0050]. The examiner takes the position that the filter of ‘151 would filter particulates/vapors in the opposite direction as well, as it is a microporous membrane or permselective membrane). Alternatively, the filter filters particles from the electrodes by keeping the particulates away from the electrodes.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to add a filter which filters particulates from the electrodes as taught by Zapol ‘151 for the benefit of ensuring that byproducts generated at the electrodes do not pass into the airway and particulate and vapor do not reach the electrodes. The examiner notes that the filter is 218 of Zapol ‘151 and is downstream the electrodes (page 10, lines 8-13), thus Montgomery as modified by Zapol ‘151 discloses the scavenger arranged proximate to the particle filter. 
Gao provides support that mass transfer due to natural convection (and thus a non-mechanical mode of directing) occurs whenever the overall reaction yields a product species (in this case NO) which induces a change in the solution density near the electrode surface (page 1, paragraph 2 beginning with “Beginning with…”). Thus it is the examiner’s position that since the electrodes of Zapol create NO, this inherently results in natural convection that would result in NO eventually exiting the housing and into the breathing tube coupled to the airway of the subject. 

Regarding claim 24, Montgomery as modified discloses the claimed invention as set forth for claim 19 above. Montgomery further discloses wherein the electrodes comprise at least one of tungsten [0066], platinum [0066].

Regarding claim 36, Montgomery as modified discloses the claimed invention as set forth for claim 19 above. Montgomery further discloses wherein the controller is configured to detect an onset of inspiration and selectively energize the electrodes to achieve the one or more electric discharges after the onset of inspiration is detected [0086].

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) in view of WO 2014/143842 to The General Hospital Corporation (hereinafter General Hospital '842)
Regarding Claim 25, modified Montgomery discloses the apparatus of claim 19. Montgomery further discloses the pair of electrodes [0066], but fails to explicitly disclose wherein the pair of electrodes comprise iridium. 
However, General Hospital '842 teaches a pair of electrodes that comprise iridium (General Hospital '842 Pg. 3 Lns. 7-14; Pg. 3 Ln. 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pair of electrodes in the apparatus of Montgomery to comprise iridium as taught by General Hospital '842. The motivation would have been that iridium electrodes can be used to initiate a series of electric arcs to generate nitric oxide (General Hospital '842 Pg 3 Lns. 7-14; Page 4 Ln. 4).

Claims 27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) in view of Zapol (5,396,882 A).
Regarding claim 27, Montgomery as modified discloses the claimed invention as set forth for claim 19 above, but does not explicitly state the power supply comprises at least one of a resonant high-voltage power supply and a synchronous power supply.
Zapol ‘882 teaches NO generation (abstract) and thus is analogous art wherein the power supply comprises at least one of a resonant high-voltage power supply (Tesla coil) and a synchronous power supply (fig 2, col. 5, lines 43-58). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to include the power supply comprises at least one of a resonant high-voltage power supply and a synchronous power supply as taught by Zapol ‘882 for the purpose of providing an adequate power source for the electrodes.

Regarding Claim 30, Montgomery as modified discloses the claimed invention substantially as set forth for claim 19 above. Zapol ‘151 discloses a micro-porous filter but fails to disclose the exact size of the pores (page 10, lines 8-11).
 Zapol ‘882 teaches a particle filter that is configured to filter particles with a diameter greater than approximately 0.22 micrometers (Col. 5 Lns. 19-42, Shown in FIG. 1 is a portable inhaler with an input port 2 for introducing air into an electric arc chamber 4. Input port 2 contains a one way valve and a 0.22 micron filter 3 made by Millipore Corp). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the particle filter that is configured to filter particles in the modified Montgomery to be configured to filter particles with a diameter greater than approximately 0.22 micrometers as taught in Zapol ‘882. The motivation would have been to remove bacteria and undesirable constituents present in the flow of air (Col. 5 Lns. 19-42, The filter removes bacteria and undesirable constituents present in the introduced air).

Claims 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) in further view of Turner (GB 2,277,689 A)
Regarding claims 32-33, modified Montgomery discloses the apparatus of claim 19. Montgomery does not explicitly state the housing includes a plurality of layers including a first layer, second layer and a third layer with the second layer arranged between the first and third layer. 
However, Turner teaches a housing (housing of 1 shown in figure 1) comprising 3 layers and thus a plurality of layers (57, 50, 3) including a first layer (57), second layer (50) and third layer (3) wherein the second layer arranged between the first and third layer (see figure 1). 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Montgomery wherein the housing includes a plurality of layers including a first layer, second layer and a third layer with the second layer arranged between the first and third layer as taught by Turner for the benefit of controlling temperature within the device prior to delivery to the patient. 

Claims 1-3, 5, 17, 20-22, 38-40 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) as evidenced by Gao et al. (Natural Convection at Microelectrodes)
Regarding claim 1, Montgomery discloses:
An apparatus for generating nitric oxide (figure 2) comprising: 
a housing (housing of 50) including a first wall (wall where 62 is located on 50) having an aperture (62) formed therein to provide access to a recess (recess of 1) and a second wall permitting gas flow therethrough (wall where 76 is placed as shown in figure 2); 
an insulator (22,14) arranged in the recess (see figure 1), wherein the insulator defines a cavity (the internal void of 22 14, where 20, 12 are placed) 
two or more electrodes (12, 20) arranged within the insulator (see figure 1) so that each of the electrodes abuts a surface of the insulator that defines the cavity (as shown in figure 1), and wherein the surfaces of the insulator that the electrodes abut are spaced to define a spark gap between the electrodes (the surface of 22 is spaced from that of 14 as shown in figure 1, which defines the spark gap between 20, 12).
a power supply (100) connected to the pair of electrodes to energize the pair of electrodes to induce a chemical reaction within the recess that generates nitric oxide [0067] [0073]; 
a scavenger (78) passing through the second wall (connected to second wall at 76, see figure 2); 
the scavenger (78) to control an amount of undesired byproducts from the chemical reaction induced by operation of the pair of electrodes [0070]; 
a controller (60) in communication with the power supply and configured to selectively energize the pair of electrodes to achieve one or more electric discharges between the electrodes to generate the nitric oxide within the housing [0073]; and 
a flow path (through 1) configured to direct the nitric oxide toward the second wall of the housing and into an airway [0091]-[0092].
Montgomery does not explicitly disclose wherein the particle particulates from the electrodes; or wherein the scavenger is arranged proximate to the particle filter. 
However, Zapol discloses NO generation for inspiration (abstract) and thus is analogous art and teaches that it is known to include filters which filter particulates from the electrodes that generate NO (page 10, lines 8-13 “particulate matter or vapor” similar to applicant’s particles/vapors as set forth in [0050]. The examiner takes the position that the filter of ‘151 would filter particulates/vapors in the opposite direction as well, as it is a microporous membrane or permselective membrane). Alternatively, the filter filters particles from the electrodes by keeping the particulates away from the electrodes.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to add a filter which filters particulates from the electrodes as taught by Zapol ‘151 for the benefit of ensuring that byproducts generated at the electrodes do not pass into the airway and particulate and vapor do not reach the electrodes. The examiner notes that the filter is 218 of Zapol ‘151 and is downstream the electrodes (page 10, lines 8-13), thus Montgomery as modified by Zapol ‘151 discloses the scavenger arranged proximate to the particle filter. 
Gao provides support that mass transfer due to natural convection (and thus a non-mechanical mode of directing) occurs whenever the overall reaction yields a product species (in this case NO) which induces a change in the solution density near the electrode surface (page 1, paragraph 2 beginning with “Beginning with…”). Thus it is the examiner’s position that since the electrodes of Montgomery create NO, this inherently results in natural convection that would result in NO eventually exiting the housing and into the breathing tube coupled to the airway of the subject. 

Regarding claims 2-3, Montgomery as modified discloses the claimed invention as set forth for claim 1 above. Montgomery discloses two or more electrodes (12, 20), the electrodes generating the nitric oxide within the housing [0073]. Gao provides support that mass transfer due to natural convection (and thus a non-mechanical mode of directing) occurs whenever the overall reaction yields a product species (in this case NO) which induces a change in the solution density near the electrode surface (page 1, paragraph 2 beginning with “Beginning with…”). Thus it is the examiner’s position that since the electrodes of Montgomery create NO, this inherently results in the flow path leveraging transport phenomena, wherein the transport phenomena is convective transport (natural convection), occurring during the one or more electric discharges (which create NO) between the pair of electrodes that would result in NO eventually exiting the housing and into the breathing tube coupled to the airway of the subject. 

Regarding claim 5, Montgomery as modified discloses the claimed invention as set forth for claim 1 above. Montgomery further discloses wherein the electrodes comprise at least one of tungsten [0066], platinum [0066].

Regarding claim 17, Montgomery as modified discloses the claimed invention as set forth for claim 1 above. Montgomery further discloses wherein the controller is configured to detect an onset of inspiration and selectively energize the electrodes to achieve the one or more electric discharges after the onset of inspiration is detected [0086].

Regarding claims 20-22, Montgomery as modified discloses the claimed invention as set forth for claim 19 above. Montgomery discloses two or more electrodes (12, 20), the electrodes generating the nitric oxide within the housing [0073]. Gao provides support that mass transfer due to natural convection (and thus a non-mechanical mode of directing) occurs whenever the overall reaction yields a product species (in this case NO) which induces a change in the solution density near the electrode surface (page 1, paragraph 2 beginning with “Beginning with…”). Thus it is the examiner’s position that since the electrodes of Montgomery create NO, this inherently results in the flow path leveraging transport phenomena, wherein the transport phenomena is convective transport (natural convection), occurring during the one or more electric discharges (which create NO) between the pair of electrodes that would result in NO eventually exiting the housing and into the breathing tube coupled to the airway of the subject (non-mechanically). 

Regarding claim 38, Montgomery discloses:
An apparatus for generating nitric oxide (figure 2) comprising: 
a housing (housing of 50) including a first wall (wall where 62 is located on 50) having an aperture (62) formed therein to provide access to a recess (recess of 1) and a second wall permitting gas flow therethrough (wall where 76 is placed as shown in figure 2) and in fluid communication with a breathing tube [0091]-[0092] (from output of 1 to the patient); 
an insulator (22,14) arranged in the recess (see figure 1), wherein the insulator defines a cavity (the internal void of 22 14, where 20, 12 are placed) 
two or more electrodes (12, 20) arranged within the insulator (see figure 1) so that each of the electrodes abuts a surface of the insulator that defines the cavity (as shown in figure 1), and wherein the surfaces of the insulator that the electrodes abut are spaced to define a spark gap between the electrodes (the surface of 22 is spaced from that of 14 as shown in figure 1, which defines the spark gap between 20, 12).
a power supply (100) connected to the pair of electrodes to energize the pair of electrodes to induce a chemical reaction within the recess that generates nitric oxide [0067] [0073]; 
a scavenger (78) passing through the second wall (connected to second wall at 76, see figure 2); 
the scavenger (78) to control an amount of undesired byproducts from the chemical reaction induced by operation of the pair of electrodes [0070]; 
one or more sensors (discharge monitor sensor [0048]) arranged downstream (by determining the amount of NO produced by sensors) to measure at least one of a nitric oxide concentration [0048], nitrogen dioxide concentration, an oxygen concentration, a carbon dioxide concentration, and a pressure (74);
a flow meter (gas flow sensor [0048]; 72) to measure a flow rate within the breathing tube (see figure 2);
a controller (60) in communication with the power supply and configured to selectively energize the pair of electrodes to achieve one or more electric discharges between the electrodes to generate the nitric oxide within the housing [0073]; and 
a flow path (through 1) configured to direct the nitric oxide toward the second wall of the housing and into the breathing tube [0091]-[0092].
Montgomery does not explicitly disclose wherein the particle particulates from the electrodes; or wherein the scavenger is arranged proximate to the particle filter. 
However, Zapol discloses NO generation for inspiration (abstract) and thus is analogous art and teaches that it is known to include filters which filter particulates from the electrodes that generate NO (page 10, lines 8-13 “particulate matter or vapor” similar to applicant’s particles/vapors as set forth in [0050]. The examiner takes the position that the filter of ‘151 would filter particulates/vapors in the opposite direction as well, as it is a microporous membrane or permselective membrane). Alternatively, the filter filters particles from the electrodes by keeping the particulates away from the electrodes.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to add a filter which filters particulates from the electrodes as taught by Zapol ‘151 for the benefit of ensuring that byproducts generated at the electrodes do not pass into the airway and particulate and vapor do not reach the electrodes. The examiner notes that the filter is 218 of Zapol ‘151 and is downstream the electrodes (page 10, lines 8-13), thus Montgomery as modified by Zapol ‘151 discloses the scavenger arranged proximate to the particle filter. 
Gao provides support that mass transfer due to natural convection (and thus a non-mechanical mode of directing) occurs whenever the overall reaction yields a product species (in this case NO) which induces a change in the solution density near the electrode surface (page 1, paragraph 2 beginning with “Beginning with…”). Thus it is the examiner’s position that since the electrodes of Montgomery create NO, this inherently results in natural convection that would result in NO eventually exiting the housing and into the breathing tube coupled to the airway of the subject. 

Regarding claims 39-40, Montgomery as modified discloses the claimed invention as set forth for claim 38 above. Montgomery discloses two or more electrodes (12, 20), the electrodes generating the nitric oxide within the housing [0073]. Gao provides support that mass transfer due to natural convection (and thus a non-mechanical mode of directing) occurs whenever the overall reaction yields a product species (in this case NO) which induces a change in the solution density near the electrode surface (page 1, paragraph 2 beginning with “Beginning with…”). Thus it is the examiner’s position that since the electrodes of Montgomery create NO, this inherently results in the flow path leveraging transport phenomena, wherein the transport phenomena is convective transport (natural convection), occurring during the one or more electric discharges (which create NO) between the pair of electrodes that would result in NO eventually exiting the housing and into the breathing tube coupled to the airway of the subject. 

Regarding claim 44, Montgomery as modified discloses the claimed invention as set forth for claim 38 above. Montgomery further discloses wherein the controller is further configured to detect inspiration based on feedback from at least one of the flow meter and the one or more sensors (74) [0069]. 

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) as evidenced by Gao et al. (Natural Convection at Microelectrodes) in further view of Bathe et al. (US 2014/0318537 A1).
Regarding claim 42, Montgomery as modified discloses the claimed invention as set forth for claim 38 above. Montgomery as modified does not explicitly disclose a sample line providing fluid communication between the one or more sensors and a location between the electrodes and the breathing tube. 
However, Bathe (also in NO delivery as set forth in abstract and thus analogous art) teaches it is known to provide a sampling line (232) providing fluid communication between one or more sensors (see figure 1, 230 includes sensors for O2 NO NO2) and a location (at 416) between the source of therapeutic gas (50; similar to 1 in Montgomery) and the breathing tube (see breathing tube after wye in figure 1) [0046].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to include a sample line providing fluid communication between the one or more sensors and a location between the electrodes and the breathing tube for the benefit of tracking the type of gas delivered to the patient [0046].

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) as evidenced by Gao et al. (Natural Convection at Microelectrodes) in further view of Bathe et al. (US 2014/0318537 A1) in further view of Skog (US 6,000,397 A1).
Regarding claim 43, Montgomery as modified discloses the claimed invention as set forth for claim 42 above. Bathe further discloses wherein the one or more sensors in the sample line include a NO sensor, a nitrogen dioxide sensor, an oxygen sensor (see figure 1, 230 includes sensors for O2 NO NO2) but does not explicitly disclose a pressure sensor and carbon dioxide sensor in the sampling line. 
However, Skog teaches a respiratory circuit and thus is analogous art, wherein a sampling line additionally comprises a carbon dioxide sensor 24 and a pressure sensor 26. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to include a carbon dioxide sensor and pressure sensor as taught by Skog for the benefit of providing additional information about the gas being delivered to the patient.

Claims 38 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Heinonen (US 2007/0144520 A1) in view of Zapol (WO 2014/144151 A1) as evidenced by Gao et al. (Natural Convection at Microelectrodes)
In the alternative to the rejection set forth above for claim 38:
Regarding claim 38, Montgomery discloses:
An apparatus for generating nitric oxide (figure 2) comprising: 
a housing (housing of 50) including a first wall (wall where 62 is located on 50) having an aperture (62) formed therein to provide access to a recess (recess of 1) and a second wall permitting gas flow therethrough (wall where 76 is placed as shown in figure 2) and in fluid communication with a breathing tube [0091]-[0092] (from 78 to the patient); 
an insulator (22,14) arranged in the recess (see figure 1), wherein the insulator defines a cavity (the internal void of 22 14, where 20, 12 are placed) 
two or more electrodes (12, 20) arranged within the insulator (see figure 1) so that each of the electrodes abuts a surface of the insulator that defines the cavity (as shown in figure 1), and wherein the surfaces of the insulator that the electrodes abut are spaced to define a spark gap between the electrodes (the surface of 22 is spaced from that of 14 as shown in figure 1, which defines the spark gap between 20, 12).
a power supply (100) connected to the pair of electrodes to energize the pair of electrodes to induce a chemical reaction within the recess that generates nitric oxide [0067] [0073]; 
a scavenger (78) passing through the second wall (connected to second wall at 76, see figure 2); 
the scavenger (78) to control an amount of undesired byproducts from the chemical reaction induced by operation of the pair of electrodes [0070]; 
one or more sensors to measure at least one of a nitric oxide concentration, nitrogen dioxide concentration, an oxygen concentration, a carbon dioxide concentration, and a pressure (74);
a flow meter (gas flow sensor [0048]; 72);
a controller (60) in communication with the power supply and configured to selectively energize the pair of electrodes to achieve one or more electric discharges between the electrodes to generate the nitric oxide within the housing [0073]; and 
a flow path (through 1) configured to direct the nitric oxide toward the second wall of the housing and into the breathing tube [0091]-[0092].
Montgomery does not explicitly state that the flow meter 72 measures flow within the breathing tube. 
However, Heinonen teaches placing a flow sensor 228 in breathing tube 200 or ventilator (similar to 50) to determine gas flow rate in the breathing tube [0031].
Thus it would have been obvious that the sensor already present in Montgomery can detect flow rate in breathing tube, or to place an additional sensor in the breathing tube to determine gas flow rate in breathing tube as taught by Heinonen for the benefit of knowing the flow rate being delivered to the patient.
Montgomery does not explicitly disclose wherein the particle particulates from the electrodes; or wherein the scavenger is arranged proximate to the particle filter. 
However, Zapol discloses NO generation for inspiration (abstract) and thus is analogous art and teaches that it is known to include filters which filter particulates from the electrodes that generate NO (page 10, lines 8-13 “particulate matter or vapor” similar to applicant’s particles/vapors as set forth in [0050]. The examiner takes the position that the filter of ‘151 would filter particulates/vapors in the opposite direction as well, as it is a microporous membrane or permselective membrane). Alternatively, the filter filters particles from the electrodes by keeping the particulates away from the electrodes.
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to add a filter which filters particulates from the electrodes as taught by Zapol ‘151 for the benefit of ensuring that byproducts generated at the electrodes do not pass into the airway and particulate and vapor do not reach the electrodes. The examiner notes that the filter is 218 of Zapol ‘151 and is downstream the electrodes (page 10, lines 8-13), thus Montgomery as modified by Zapol ‘151 discloses the scavenger arranged proximate to the particle filter. 
Gao provides support that mass transfer due to natural convection (and thus a non-mechanical mode of directing) occurs whenever the overall reaction yields a product species (in this case NO) which induces a change in the solution density near the electrode surface (page 1, paragraph 2 beginning with “Beginning with…”). Thus it is the examiner’s position that since the electrodes of Montgomery create NO, this inherently results in natural convection that would result in NO eventually exiting the housing and into the breathing tube coupled to the airway of the subject. 

Regarding claim 42, Montgomery as modified discloses the claimed invention as set forth for claim 38 above. Montgomery discloses a sampling line (from 1 to 76) proving fluid communication between the one or more sensors (74) and a location between the electrodes and the breathing tube (see figure 2).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) as evidenced by Gao et al. (Natural Convection at Microelectrodes) in view of WO 2014/143842 to The General Hospital Corporation (hereinafter General Hospital '842)
Regarding Claim 6, modified Montgomery discloses the apparatus of claim 1. Montgomery further discloses the pair of electrodes [0066], but fails to explicitly disclose wherein the pair of electrodes comprise iridium. 
However, General Hospital '842 teaches a pair of electrodes that comprise iridium (General Hospital '842 Pg. 3 Lns. 7-14; Pg. 3 Ln. 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pair of electrodes in the apparatus of Montgomery to comprise iridium as taught by General Hospital '842. The motivation would have been that iridium electrodes can be used to initiate a series of electric arcs to generate nitric oxide (General Hospital '842 Pg 3 Lns. 7-14; Page 4 Ln. 4).

Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) as evidenced by Gao et al. (Natural Convection at Microelectrodes) in view of Zapol (5,396,882 A).
Regarding claim 8, Montgomery as modified discloses the claimed invention as set forth for claim 1 above, but does not explicitly state the power supply comprises at least one of a resonant high-voltage power supply and a synchronous power supply.
Zapol ‘882 teaches NO generation (abstract) and thus is analogous art wherein the power supply comprises at least one of a resonant high-voltage power supply (Tesla coil) and a synchronous power supply (fig 2, col. 5, lines 43-58). 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to include the power supply comprises at least one of a resonant high-voltage power supply and a synchronous power supply as taught by Zapol ‘882 for the purpose of providing an adequate power source for the electrodes.

Regarding Claim 10, Montgomery as modified discloses the claimed invention substantially as set forth for claim 1 above. Zapol ‘151 discloses a micro-porous filter but fails to disclose the exact size of the pores (page 10, lines 8-11).
 Zapol ‘882 teaches a particle filter that is configured to filter particles with a diameter greater than approximately 0.22 micrometers (Col. 5 Lns. 19-42, Shown in FIG. 1 is a portable inhaler with an input port 2 for introducing air into an electric arc chamber 4. Input port 2 contains a one way valve and a 0.22 micron filter 3 made by Millipore Corp). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the particle filter that is configured to filter particles in the modified Montgomery to be configured to filter particles with a diameter greater than approximately 0.22 micrometers as taught in Zapol ‘882. The motivation would have been to remove bacteria and undesirable constituents present in the flow of air (Col. 5 Lns. 19-42, The filter removes bacteria and undesirable constituents present in the introduced air).

Claims 13-14 and 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) as evidenced by Gao et al. (Natural Convection at Microelectrodes) in further view of Turner (GB 2,277,689 A)
Regarding claims 13-14, modified Montgomery discloses the apparatus of claim 1. Montgomery does not explicitly state the housing includes a plurality of layers including a first layer, second layer and a third layer with the second layer arranged between the first and third layer. 
However, Turner teaches a housing (housing of 1 shown in figure 1) comprising 3 layers and thus a plurality of layers (57, 50, 3) including a first layer (57), second layer (50) and third layer (3) wherein the second layer arranged between the first and third layer (see figure 1). 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Montgomery wherein the housing includes a plurality of layers including a first layer, second layer and a third layer with the second layer arranged between the first and third layer as taught by Turner for the benefit of controlling temperature within the device prior to delivery to the patient. 

Regarding claims 46-47, modified Montgomery discloses the apparatus of claim 1. Montgomery does not explicitly state the housing includes a plurality of layers including a first layer, second layer and a third layer with the second layer arranged between the first and third layer. 
However, Turner teaches a housing (housing of 1 shown in figure 1) comprising 3 layers and thus a plurality of layers (57, 50, 3) including a first layer (57), second layer (50) and third layer (3) wherein the second layer arranged between the first and third layer (see figure 1). 
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Montgomery wherein the housing includes a plurality of layers including a first layer, second layer and a third layer with the second layer arranged between the first and third layer as taught by Turner for the benefit of controlling temperature within the device prior to delivery to the patient. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Moenning, JR (US 2010/0122705 A1).
Regarding claim 19, Montgomery discloses:
An apparatus for generating nitric oxide (figure 2) comprising: 
a housing (housing of 50) including a first wall (wall where 62 is located on 50) having an aperture (62) formed therein to provide access to a recess (recess of 1) and a second wall permitting gas flow therethrough (wall where 76 is placed as shown in figure 2); 
an insulator (22,14) arranged in the recess (see figure 1), wherein the insulator defines a cavity (the internal void of 22 14, where 20, 12 are placed);
a reaction chamber defined by a volume between the housing and the insulator (see figure 1); 
two or more electrodes (12, 20) arranged within the insulator (see figure 1) so that each of the electrodes abuts a surface of the insulator that defines the cavity (as shown in figure 1), and wherein the surfaces of the insulator that the electrodes abut are spaced to define a spark gap between the electrodes (the surface of 22 is spaced from that of 14 as shown in figure 1, which defines the spark gap between 20, 12).
a power supply (100) connected to the pair of electrodes to energize the pair of electrodes to induce a chemical reaction within the recess that generates nitric oxide [0067] [0073]; 
a scavenger (78) passing through the second wall (connected to second wall at 76, see figure 2); 
the scavenger (78) to control an amount of undesired byproducts from the chemical reaction induced by operation of the pair of electrodes [0070]; 
a controller (60) in communication with the power supply and configured to selectively energize the pair of electrodes to achieve one or more electric discharges between the electrodes to generate the nitric oxide within the housing [0073]; and 
wherein the second wall is dimensioned to engage a breathing tube (at least via 78) and the reaction chamber is configured to direct the nitric oxide toward the second wall and into the breathing tube [0087] [0091]-[0092]. 
Montgomery does not explicitly disclose wherein the particle particulates from the electrodes; or wherein the scavenger is arranged proximate to the particle filter. 
However, Moenning teaches that it is known to place a filter close to the gas ports of the mask [0067]. 
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Montgomery to add a filter placed close to the mask, and thus arranged to filter particulate passing through the second wall of Montgomery; and wherein the scavenger is arranged proximate the particle filter (see where 78 is arranged in figure 2 and how this leads to a mask such that the particle filter would be proximate the scavenger) as taught by Moenning for the benefit of preventing the spread of viruses and other biological organisms/contaminants to upstream components (such as to the housing as set forth above of Montgomery) [0067]. Alternatively, the filter filters particles from the electrodes by keeping the particulates away from the electrodes.
Gao provides support that mass transfer due to natural convection (and thus a non-mechanical mode of directing) occurs whenever the overall reaction yields a product species (in this case NO) which induces a change in the solution density near the electrode surface (page 1, paragraph 2 beginning with “Beginning with…”). Thus it is the examiner’s position that since the electrodes of Zapol create NO, this inherently results in natural convection that would result in NO eventually exiting the housing and into the breathing tube coupled to the airway of the subject. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Moenning, JR (US 2010/0122705 A1) in further view of Plut (US 2005/0108813 A1)
Regarding Claim 31, modified Montgomery discloses the apparatus of claim 19, but fails to explicitly disclose wherein the particle filter comprises a HEPA filter. 	
However, Moenning discloses the filter being a viral filter [0067]. Plut teaches that it is known to provide a HEPA rated filter as a viral filter [0059].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zapol wherein the particle filter comprises a HEPA filter for the benefit of preventing viruses from traveling upstream to the housing of Zapol.

Claim 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery et al. (US 2014/0251787 A1) in view of Zapol (WO 2014/144151 A1) as evidenced by Gao et al. (Natural Convection at Microelectrodes) in view of WO 2014/143842 to The General Hospital Corporation (hereinafter General Hospital '842)
Regarding Claim 45, modified Montgomery discloses the apparatus of claim 44. Montgomery as modified further discloses fails to explicitly disclose wherein the controller is configured to selectively supply the electrical signal to the power supply after the onset of inspiration is detected and terminate the electrical signal before the end of inspiration. 
However, General Hospital '842 teaches a controller that is configured to supply an electrical signal to a power supply after an onset of inspiration is detected and terminate the electrical signal before the end of inspiration (General Hospital '842 Pg. 13 Ln. 19 through Pg. 14 Ln. 6; Pg. 14 Ln. 22 through Pg. 15 Ln. 10, This coordinated production of NO for medical uses provides the additional advantage that NO is breathed as it is produced in an oxygen containing gas mixture; Pg. 15 Lns. 18-26, Power supply 902 is coupled to electrodes 906 in chamber 904 to generate sparks therebetween. Power supply 902 may be operatively coupled to pulse generator 912; Pg. 17 Lns. 14-27, Implementations of controller 914...program instructions can be encoded on an artificially generated propagated non-transitory signal, e.g., a machine-generated electrical, optical, or electromagnetic signal that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the controller that is further configured to selectively supply the electrical signal to the power supply to initiate the one or more electric discharges in the apparatus of Montgomery so that the controller is configured to supply the electrical signal to the power supply after the onset of inspiration is detected and terminate the electrical signal before the end of inspiration as taught by General Hospital '842. The motivation would have been to ensure that the nitric oxide is breathed as it is being produced, thereby allowing less time for the nitric oxide to oxidize to nitrogen dioxide before inhalation, which can be toxic and/or damage parts of the nitric oxide generating apparatus (General Hospital '842 Pg. 14 Ln. 22 through Pg. 15 Ln. 10, This coordinated production of NO for medical uses provides the additional advantage that NO is breathed as it is produced in an oxygen containing gas mixture, allowing less time for NO to oxidize to N02 before inhalation. When NO is produced, it only lasts for a short period time. After the short period of time, it begins to oxidize into N02 which, when dissolved in water, forms nitric acid and nitrate salts. If NO is produced long before a user is ready to inhale it, the NO can be oxidized into these toxic products at the time of inspiration. The nitric acid and nitrate salts can damage components of the NO generator as well as the lungs).

Response to Arguments
With respect to the 112(a) rejection, applicant’s representative asserts that there is support in [0062] for “instantaneous delivery”. [0062] has support for releasing instantaneous electrical energy to produce plasma, but this is not the same as instantaneous delivery of NO along the flow path to the airway as claimed in claims 4, 23 and 41. [0062] later states the volume is sufficiently small to ensure substantially instantaneous delivery of the generated NO laden gas to a patient. emphasis added. Substantially instantaneous delivery is broader than instantaneous delivery and thus the examiner maintains that there is no support for the claimed limitation.
Applicant’s arguments, filed 4/18/2022, with respect to the rejection(s) of claim(s) 1, 19 and 38 have been fully considered. Applicant’s representative states that Zapol does not disclose the filter of claim 1. The examiner notes that Zapol is not relied upon to disclose the filter in the instant rejection.
Applicant’s representative asserts that Moenning teaches filtering particles to a scavenger circuit as opposed to from the scavenger circuit. The examiner takes the position that Moenning’s filter would also filter in the opposite direction. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
O’Hare is not relied upon in the instant rejection and thus arguments drawn to O’Hare are moot.

Allowable Subject Matter
Claims 15, 16, 34, 35, 48 and 49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
While, US 20060173396 discloses an insulator 222 and a heat sink 216 for the purpose of absorbing heat energy and then dissipating the energy to the environment, there is not three layers with the heat sink connected to the second layer as required by the claim. US 6290683 discloses three layers 86, 85 and 84. the second layer 85 being connected to a heat sink 84. However, there is no motivation absent hindsight reasoning to include this structure on Zapol’s device. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA MURPHY/Primary Examiner, Art Unit 3785